                                                                                                                                                                  I
,¢
                                                                                                                                                       '     ,, i,
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1   I, I, ,,   Ii


                                              UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                              V,                                 (For Offenses Committed On or After November I, 1987)


                        Jose Luis Bernardino-Diego                               Case Number: 3 :20-mj-20548

                                                                                 Lupe C Rodriguez
                                                                                 Defendant's Attorney


     REGISTRATION NO. 9489 1298                                                                                    FILED
     THE DEFENDANT:                                                                                                    MAR O9 2020
      IZl pleaded guilty to count(s) I of Complaint
      D was found guilty to count( s)                                                   M' ,.f.\-!'!'.\~ us 01srn1g:r gouBT.... JA
           after a plea of not guilty,                                                 BY                                DEPUTY
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                         Nature of Offense                                                    Count Number(s)
     8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                           I
      •    The defendant has been found not guilty on count(s)
                                                                              -------------------
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States,

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                   °'.   /

                                         [SJ TIME SERVED                      • ________ days
      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal,
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances,

                                                                               Monday, March 9, 2020
                                                                               Date of Imposition of Sentence


     Received - - - - ~ - - - -
              DUSM                                                             niilli~ocK
                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                    3 :20-mj-20548
